TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00230-CV


                                  In re Christian B. Bowers


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied.      See Tex. R. App. P. 52.8(a).

Relator’s emergency motion to stay is also denied.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: April 22, 2022